                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA



JAMES J. STEGGALL,


                   Plaintiff,                             7:18CV5000


       vs.
                                                 MEMORANDUM AND ORDER
BNSF RAILWAY COMPANY,


                   Defendant.




      Plaintiff, James Steggall (“Steggall”) has asserted a claim under the Federal
Employers’ Liability Act (“FELA”), 45 U.S.C. § 51 et seq., alleging that he slipped
and fell on ice in Defendant BNSF Railway Company’s (“BNSF”) Alliance,
Nebraska railyard and sustained injuries.

      This matter is before the court on BNSF’s motion to exclude testimony of
Steggall’s retained expert, Brian Hansen (“Hansen”) (Filing No. 52), and BNSF’s
motion for summary judgment (Filing No. 55). For the reasons discussed below,
the defendant’s motion to exclude testimony will be granted. Defendant’s motion
for summary judgment will be granted in part, and denied in part.

                                I. BACKGROUND

      Steggall is a former employee of BNSF and its predecessor in interest,
Burlington Northern. He began working for the company in 1972 and retired in
February 2018. (Filing No. 57-1 at CM/ECF pp. 3, 7).
      Steggall alleges that on January 4, 2015, he “slipped and fell on ice resulting
in serious and permanent injury to his left hip, left elbow, back, neck and body.”
(Filing No. 1 at CM/ECF p. 2). He alleges his fall occurred as he was performing
work in the course of his duties as a foreman in the Maintenance of Way
Department for BNSF. (Id. at CM/ECF pp. 1-2)

      On the day of the fall, Steggall arrived at the Alliance Railyard at 5:30 a.m.
and worked a 12-hour shift. At the end of his shift, Jeremy Wegner, a roadmaster
working at the Alliance yard, asked a small group of employees if one of them
would return to the yard to turn off a piece of equipment known as a jet blower.
(Filing No. 63-4 at CM/ECF p. 11, Filing No. 57-1 at CM/ECF p. 13) Steggall
volunteered to do it. He parked his truck near the jet blower, walked to it and turned
it off. (Filing No. 57-1 at CM/ECF p. 13). Steggall walked back to his truck, opened
the door and put his right leg up into the cab. His left leg slipped, and he fell. (Id.)

      Steggall alleges that BNSF negligently and carelessly failed to provide
Plaintiff with a safe place to work by committing enumerated negligent acts or
omissions. (Filing No. 1 at CM/ECF pp. 2-3). He alleges that in addition to his
injuries, he incurred pain and suffering, medical and hospital expenses, and
inconvenience, anguish, and disability as a direct and proximate cause of BNSF’s
negligent acts or omissions.

      The facts relevant to each of the pending motions will be discussed, below.

                                     II. ANALYSIS

                      A. MOTION TO EXCLUDE EXPERT WITNESS

                                    i. Background

      Steggall disclosed Hansen as a retained expert. Hansen is a retired Union
Pacific Railroad Company employee who held several positions related to track
welding and maintenance. (Filing No. 54-1 at CM/ECF p. 22, Filing No. 54-5 at
                                           2
CM/ECF pp. 1-2). Hansen now provides expert consulting services exclusively for
railroad litigation matters.

       Hansen concluded that BNSF failed to provide Steggall a reasonably safe
work environment on or about January 4, 2015. (Filing No. 54-1 at CM/ECF pp.
18-19). Specifically, he opined that:

   • BNSF Railway failed to comply with its Winter Safety Bulletins and
       Preparedness Plans by making sure that the walking surfaces at the parking
       lot area were cleared of ice and snow and treated with de-icers such as sand
       or salt, or the area was shut down until conditions improved.
   • BNSF Railway failed to comply with BNSF Maintenance of Way Safety
       Rules that require employees must participate in a Job Safety Briefing
       before beginning work and when work or job conditions change that includes
       a discussion of the existing or potential hazards and ways to eliminate or
       protect against hazards, review of the potential for slips, trips and falls,
       correct methods for walking in snowy and icy conditions and the correct
       methods for getting on and off equipment.
   • BNSF Railway failed to comply with BNSF Maintenance of Way Safety
       Rules that require co-workers such as Mr. Steggall be warned of all unsafe
       practices and/or conditions and that warning signs, placards or cones be
       placed at an area identified as posing potential hazards.
   • BNSF Railway failed to comply with BNSF Maintenance of Way Operating
       Rules and its Safety Vision that require its property be kept in a safe
       condition and that all known hazards in the work environment will be
       eliminated or safeguarded.
   • BNSF Railway failed to comply with the standards of care that are the
       custom and practice in the industry and of BNSF Railway, which include:


                                         3
         o BNSF Safety Briefing Winter Preparedness Action Plans and Safety
            Briefing Bulletins and Reminders;
         o BNSF Railway Slip, Trip, Fall Prevention Guidelines;
         o BNSF Maintenance of Way Operating Rule 1.24;
         o BNSF Maintenance of Way Safety Rules 5-1.1., 5-1.2.4, S-1.2.6 and
            S-25.1

Id. at 19. Hansen intends to offer his expert opinion based on his prior work
experience, his review of the materials and information and the “specialized
knowledge and technical training of all aspects of Railway Engineering as it relates
to this case.” (Filing No. 54-1 at CM/ECF p. 10).

                                     ii. Analysis

      BNSF alleges the pleadings, depositions, and discovery materials show that
Hansen’s expert testimony must be precluded pursuant to Fed. R. Evid. 702 and
Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993). (Filing No. 52). Steggall
opposes BNSF’s motion, alleging that the Rule 702 inquiry is a “flexible one,” and
any doubts as to the admissibility of expert testimony “should be resolved in favor
of admission.” (Filing No. 61 at CM/ECF pp. 4-5).

      Pursuant to Daubert, the district court must fulfill a gatekeeper role of
screening expert testimony for relevance and reliability. Daubert, 509 U.S. at 591-
93. see also Margolies v. McCleary, Inc., 447 F.3d 1115, 1120 (8th Cir. 2006). The
proponent of proposed expert testimony must prove, by a preponderance of the
evidence, that the testimony is admissible under Rule 702 of the Federal Rules of
Evidence. (Daubert at 592).

      Rule 702 states:

      A witness who is qualified as an expert by knowledge, skill, experience,
   training, or education may testify in the form of an opinion or otherwise if:

                                          4
   a. The expert’s scientific, technical, or other specialized knowledge will help
      the trier of fact to understand the evidence or to determine a fact in issue;
   b. The testimony is based on sufficient facts or data;
   c. The testimony is the product of reliable principles and methods; and
   d. The expert has reliably applied the principles and methods to the facts of the
      case.

Fed. R. Evid. 702.

      The objective of the Daubert inquiry is to make certain that an expert,
whether basing testimony upon professional studies or personal experience,
employs in the courtroom the same level of intellectual rigor that characterizes the
practice of an expert in the relevant field. Am. Auto. Ins. Co. v. Omega Flex, Inc.,
783 F.3d 720, 722 (8th Cir. 2015).

      Daubert established a non-exclusive checklist for trial courts to use in
assessing the reliability of expert testimony, including whether the theory or
technique can and has been tested, whether it has been subjected to peer review,
whether there is a high known or potential rate of error, and whether the theory or
technique enjoys general acceptance within a relevant scientific community. See
U.S. v. Holmes, 751 F.3d 846, 850 (8th Cir. 2014) (citing Daubert, 509 U.S. at 592-
94). And for the purposes of evaluating the relevance of expert testimony, the
Court must determine whether the expert's reasoning or methodology was applied
properly to the facts at issue. Daubert, 509 U.S. at 580. To that end, expert
testimony that is speculative, unsupported by sufficient facts, or contrary to the
facts of the case, is inadmissible. Marmo v. Tyson Fresh Meats, Inc., 457 F.3d
748, 757 (8th Cir. 2006).

      In this case, BNSF argues: (1) the expert testimony is not based on reliable
principles and methods; and (2) lay people can understand the concepts involved


                                         5
in this case and the expert possesses no specialized knowledge concerning
ice/snow removal in a railyard.

        Steggall argues that “Hansen’s opinions are reliable because they are firmly
grounded in accepted methodology.” (Filing No. 61 at CM/ECF p. 10). However,
this general statement is not supported in detail in his brief and is not supported
by the evidence in the record. Rather, Steggall asserts that Hansen reviewed
Steggall’s statement, fact witnesses’ discovery depositions, and photographs of
the railyard, evaluated the information and applied “his 25 years of railroad
experience, including 20 years working for the Union Pacific RR, his training and
education to arrive at his opinions.” (Filing No. 61 at CM/ECF p. 11). He argues
that Hansen used “a straightforward analysis common to his profession to arrive
at his opinion, and there is no need to apply the Daubert factors in a rigid manner.”
(Id.)

        The Daubert standard governs the application of Rule 702 and applies to
FELA and non-FELA actions. See Claar v. Burlington Northern R. Co., 29 F. 3d
499 (9th Cir. 1994). Though couched as an expert opinion, Hansen’s opinions
regarding BNSF’s compliance with internal policies and procedures are based
upon his railroad experience, not on any scientific theory, technique              or
methodology. Although Hansen has many years of experience working for Union
Pacific Railroad, Hansen does not have “specialized knowledge” related to the
subject matter of this case. Hansen has not received any specific training related
to snow and ice removal, he did not develop a hypothesis and test it using scientific
methodology, and he has not testified in other cases as an expert regarding snowy
or icy conditions. (Filing No. 63-5 at CM/ECF p. 18) (Filing No. 54-3 at CM/ECF p.
6) (Filing No. 63-5 at CM/ECF pp. 15-16). These factors weigh against admission
of Hansen’s testimony.



                                          6
      Hansen’s opinions related to removal of snow, placement of warning cones,
and which area or areas of the BNSF property are subject to the applicable rules
do not relate to scientific, technical, or other specialized knowledge beyond the
province of a lay juror. In his deposition, Hansen testified that the BNSF safety
plan, known as the “Winter Action Plan” is “all very understandable,” and a jury
would be “able to determine whether or not the snow and ice was cleared from the
parking lot of the shop.” (Filing No. 63-5 at CM/ECF p. 19). In addition, Hansen
agreed that the jury would be able to: (1) hear Steggall’s testimony; (2) hear
Wegner’s testimony and/or the testimony of other BNSF employees; and (3) review
the same documents Hansen reviewed in forming his opinions. (Filing No. 54-3 at
CM/ECF p. 9, Filing No. 53 at CM/ECF p. 3).

       “[W]hen the layman juror would be able to make a common sense
determination of the issue without the technical aid of such an expert, the expert
testimony should be excluded as superfluous.” U.S. v. Kime, 99 F.3d 870, 884 (8th
Cir. 1996). BNSF argues, and I agree, that the jury is well-qualified to determine
whether BNSF met its obligations under the Winter Action Plan and its other
policies and procedures. Hansen’s testimony on these issues will be excluded.

      Hansen also concluded that BNSF Railway failed to comply with BNSF
Maintenance of Way Safety Rules that require employees to participate in a Job
Safety Briefing before beginning work and when work or job conditions change.
Wegner testified that a mandatory safety briefing occurs at the start of each shift
and when there is inclement weather, and a safety briefing would have occurred
on the day of the fall. (Filing No. 63-4 at CM/ECF p. 9).

      Hansen’s report indicates that Steggall told him that no job safety briefing
was provided on the day of the fall and he took Steggall at his word that no safety
briefing was provided. (Filing No. 54-1 at CM/ECF p.11) Thus, Hansen concluded
that BSNF failed to comply with BNSF Maintenance of Way Safety Rules requiring

                                         7
workers to be warned of all unsafe practices and/or conditions and that warning
signs, placards or cones be placed where potential hazards exist. (Filing No 54-1
at CM/ECF p. 19)

        Hansen testified that he was familiar with Steggall’s deposition, in which
Steggall testified that Wegner gave a job safety briefing on the day of the fall. (Filing
No. 54-3 at CM/ECF p. 16). Regardless, Hansen stated that, in his opinion, further
safety briefings were necessary at the end of the Steggall’s shift, shortly before the
fall. (Id.) When asked, he indicated that he did not know whether the conditions
had changed after the first briefing, yet he still concluded that BNSF had breached
its duty. (Id. At 16-17).

       As previously discussed, Hansen agreed that jurors would be capable of
reading and understanding the BNSF policies. It is within the province of the jury
to make a commonsense determination regarding the evidence of the conditions
and whether safety briefings were held appropriately for the conditions. Hansen’s
testimony on this issue should be excluded.

       I find that Hansen’s proposed testimony is not truly expert in nature. A
Nebraska juror is able to decide whether the railroad was negligent in removing
snow on the date of the accident, and whether its bulletins, plans, and rules were
appropriate under the then-existing weather circumstances and, in the exercise of
reasonable care, followed that day. Moreover, Hansen’s conclusions on these
issues are not the product of reliable principles and methods in the relevant field.
Fed. R. Evid. 702. His opinions will not be afforded the moniker of “expert” on
matters a lay juror can understand, and admitting Hansen’s opinions into evidence
as expert testimony would invade the province of the jury and violate both Rules
702 and 403 of the Federal Rules of Evidence. Hansen will not be permitted to
testify as an expert witness at trial.


                                           8
                       B. MOTION FOR SUMMARY JUDGMENT

                      i. Duty to Provide a Safe Place to Work

                                   a. Background

      On January 4, 2015, Steggall began a 12-hour shift, reporting to the BNSF
main facility building in the Alliance Yard known as the Wagoner Building. (Filing
No. 57-1 at CM/ECF p. 8). He was assigned the task of leading three outside
contractors throughout the yard to clean track switches. (Id. at 9). He reported back
to the Wagoner Building toward the end of his shift and was asked to turn off a
piece of machinery known as a jet blower. (Id.) The jet blower was stored outside
of the work equipment building in the yard. Steggall parked outside of the building,
approximately 20-40 feet from the jet blower. (Id. at 13, Filing No. 61-1 at CM/ECF
p. 32) After turning off the jet blower, Steggall returned to his truck and as he as
getting into the truck, he slipped and fell. (Filing No. 57-1 at CM/ECF p. 15).
Photographs of the work equipment building depict snow-covered ground. (Filing
No. 63-2).

      In his complaint, Steggall alleged:

      BNSF negligently and carelessly failed to provide Plaintiff with a safe place
to work by committing one or more of the following negligent acts or omissions:

      a.     Failed to adapt, install implement and enforce a safe method and
             procedure for the described operation;
      b.     Failed to properly inspect, maintain, and process its trucks,
             equipment, and appliances, so that the same became hazardous to
             the safe working conditions of its employees;
      c.     Failed to provide a safe and suitable method of clearing of ice and
             snow from its Alliance Terminal Yard;




                                            9
      d.    Failed to provide safe and suitable machinery and equipment to
            remove ice and snow from its Alliance Terminal Yard, resulting in a
            dangerous and hazardous work environment;
      e.    Failed to provide sufficient personnel to safely and effectively remove
            ice and snow from its Alliance Terminal Yard.
      f.    Failed to properly instruct Plaintiff concerning a safe method and
            procedure for removing snow and ice from its Alliance Terminal Yard;
      g.    Carelessly and negligently failed to warn Plaintiff of hazardous
            conditions in its Alliance Terminal Yard, including the presence of
            snow and ice;
      h.    Failed to supervise employees in the removal and treatment of snow
            and ice in its Alliance Terminal Yard.
      i.    Failed to provide a reasonably safe ingress and egress to the
            workplace in its Alliance Terminal Yard when it knew or should have
            known and foreseen that ice and snow would expose employees to
            jeopardy of injury.
      j.    Otherwise failed to exercise ordinary care to provide Plaintiff with a
            safe place to work.
(Filing No. 1 at CM/ECF p. 2-3)

      It is undisputed that BNSF has a safety plan in place, known as the Winter
Action Plan. This plan dictates the appropriate action required when snow
accumulates in the railyard, by the number of inches in a defined time period. The
Plan also assigns priority to snow removal in certain areas of the property.

      In support of its motion for summary judgment, BNSF argues that Steggall
has presented no evidence showing BNSF breached its duty to provide a
reasonably safe workplace, and it alleges that the following facts are undisputed:
(1) BNSF provided tools and training to assist with removing snow/ice around the
rail yard; (2) BNSF implemented and followed a detailed Winter Action Plan which
provided for snow/ice removal in the rail yard; (3) BNSF regularly warned Plaintiff


                                        10
to be watchful of slippery and ice conditions; and (4) BNSF provided Plaintiff
enhanced traction footwear. (Filing No. 56 at CM/ECF pp. 1-2). As a result, BNSF
argues no reasonable juror could conclude that it breached the duty owed under
the FELA, and it is therefore entitled to summary judgment.

      In response, Steggall alleges that the area where he fell is an area that
should have been cleared under the Plan. (Filing No. 63 at CM/ECF p. 5). Steggall
asserts “exactly what areas BNSF was to have cleared and in turn did clear of
snow, is a question of fact.” (Filing No. 63 at CM/ECF p. 10). Additionally, he
argues “Whether BNSF exercised reasonable care in light of its own internal safety
rules are questions of fact upon which reasonable jurors can differ.” (Id.) Thus, he
argues the merits of this case should be decided by a jury.

                                    b. Analysis

      A party is entitled to summary judgment if they show “there is no genuine
dispute as to any material fact” and the party “is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a).

      A railroad has a duty to provide its employees with a safe place to work.
Shenker v. Baltimore & Ohio R.R. Co., 374 U.S. 1, 7, (1963). The railroad is held
to the standard of what a reasonable and prudent person would have done under
the circumstances. Stone v. New York, C., & St. L. R.R. Co., 344 U.S. 407 (1953).
If “fair-minded men” could reach different conclusions on whether the railroad was
negligent, it is appropriate to leave the issue to the jury. Id. at 409. In addition,
“[t]he Supreme Court has consistently held that the issue of negligence must be
resolved by the jury.” McDonald v. Ne. Illinois Reg'l, 249 F. Supp. 2d 1051, 1054–
56 (N.D. Ill. 2003), citing Barrett v. Toledo, Peoria W. R.R. Co., 334 F.2d 803 (7th
Cir.1964); See Wilkerson v. McCarthy, 69 S.Ct. 413 (1949) (where jury trials are




                                         11
required, courts must submit the issues of negligence to a jury if evidence might
justify a finding either way on those issues.).

      Without dispute, BNSF has policies in place which take effect under certain
weather-related conditions, but there are genuine disputes as to the material facts
in this case. Therefore, the ultimate question of whether BNSF breached its duty
to provide its employees a safe place to work must be decided by a jury. BNSF’s
motion for summary judgment on the issue of liability will be denied.

                                 ii. Lower Back Injury

                                   a. Background

      Steggall’s complaint alleges his fall on January 4, 2015 caused serious and
permanent injury to his left hip, left elbow, back, neck, and body. (Filing No. 1). Dr.
Timothy Friedlein treated Steggall’s hip fracture following the January 4, 2015 fall.
In his deposition, he stated that he did not intend to offer any opinion as to injuries
to any other part of Steggall’s body. (Filing No. 57-18 at CM/ECF p. 3).

      From November        2016 until July 24, 2017, Plaintiff visited RWPC
Neurosurgery and saw Dr. Raqeeb Haque and Nurse Practitioner Mary Schweitzer
for his back pain that he then claimed was from the fall. (Filing No. 57-19 at
CM/ECF p. 1). Medical records confirm that he complained of back pain, identifying
January 4, 2015 as the date of onset. Id. Based on the medical records, the treating
medical providers at RWPC provided no opinion as to causation. (Id,) On April 2,
2019, BNSF sought leave to supplement its brief in support of its motion for
summary judgment.       (Filing No. 71). BNSF presented Haque’s deposition
testimony, in which Haque was asked whether he would be “able to say, to a
reasonable degree of medical probability, whether Mr. Steggall’s back pain was
caused by this January 2015 incident[.]” Haque replied “I can’t. I don’t think so.”
(Filing No. 71-2 at CM/ECF p. 56).

                                          12
       In September 2017, on referral from Schweitzer, Steggall visited the Front
Range Center for Brain and Spine Surgery to see Dr. Donn Turner, for a
neurosurgical consultation. (Filing No. 57-20 at CM/ECF p. 1) Steggall reported to
Turner that the back pain started two years previously when he fractured his hip.
Turner recommended injections to provide relief of Steggall’s symptoms. He did
not recommend operative intervention. (Id., at pp. 4-5).

       In his deposition, Turner stated that Steggall’s medical history shows he had
reported chronic back pain for years prior to the fall, with chronic degenerative
changes not unusual for a person of Steggall’s age. (Filing No. 57-21 at CM/ECF
p. 2). When asked whether he had a sufficient basis to causally relate Steggall’s
pain complaints to the January 4, 2015 fall, Turner responded that he would “have
a hard time doing that” because there was not enough support in the record to
define his pain level before the fall compared to after. (Filing No. 57-21 at CM/ECF
p. 2-3).

       From October 17, 2017 until June 25, 2018, Steggall visited Dr. R. Gregg
Wilroy, Jr. to receive injections for his back pain. (Filing No. 57-22 at CM/ECF p.
3). In the recorded medical history, Wilroy listed the onset of Steggall’s pain as
“gradual without injury.” (Filing No. 57-23 at CM/ECF pp.1, 4, 7 ) In his deposition,
Wilroy stated that Steggall complained of lower back pain in 2005 and medical
imaging from that time indicated degenerative changes.          (Filing No. 57-22 at
CM/ECF pp. 10-11) Wilroy stated that he had no opinion as to whether Steggall’s
back pain is causally related to the January 4, 2015 fall. (Filing No. 57-22 at
CM/ECF p. 4).

       On November 2, 2018, Dr. Jeffrey Sabin of Precision Orthopedics performed
an independent medical exam on Steggall and he reviewed all pertinent medical
records and discovery materials. (Filing No. 57-24). Dr. Sabin opined that Plaintiff’s
back pain “would likely not be from the subject accident fall issue at work that

                                         13
occurred on 01/04/15 as the records would not indicate that the symptoms are
proximate to that injury and in fact are delayed by 20 months.” (Id., at p. 26). In
addition, Sabin noted that “Drs Wilroy and Turner likewise, in their depositions, did
not appear to be able to reconcile the patient’s back issues to the subject fall.” (Id.)
In his deposition, Sabin was asked whether he had an opinion whether the fall
played a part in producing a disc herniation at L2-L3. Sabin replied, “I don’t have
an opinion, no,” affirming Steggall’s “back issues are not from that fall. . . “ (Filing
No. 63-6 at CM/ECF p. 15).

       The record indicates that Steggall had a work-related back injury in 1996,
(Filing No. 57-4 at CM/ECF p. 2), and Steggall sought medical treatment for
chronic and recurrent back pain in 1997, 2000, 2004, 2005, 2009. (Filing Nos. 57-
4, 57-5, 57-6, 57-7, 57-8).

                                      b. Analysis

       BNSF asserts that Steggall “has no competent evidence to show that his
alleged back injury or back pain was caused by the Accident,” and, as such, BNSF
is entitled to partial summary judgment on that claim. (Filing No. 56 at CM/ECF p.
17).

       To withstand a motion for summary judgment, nonmoving parties must
substantiate their allegations with “sufficient probative evidence that would permit
a finding in [their] favor.” Anda v. Wickes Furniture Co., Inc., 517 F. 3d 526 (8th
Cir. 2008). The “mere existence of a scintilla of evidence in support of the
nonmovant’s position will be insufficient; there must be evidence on which the jury
could reasonably find for the plaintiff.” Madden v. Anton Antonov & AV
Transportation, Inc., 156 F.Supp.3d 1011 (D. NE. 2015).

       Under FELA, “the test of a jury case is simply whether the proofs justify with
reason the conclusion that employer negligence played any part, even the

                                          14
slightest, in producing the injury or death for which damages are sought. Id. In
FELA cases, expert evidence is often required to establish the causal connection
between the accident and some item of physical or mental injury, unless the
connection is a kind that would be obvious to laymen, such as a broken leg from
being struck by an automobile. Brooks v. Union Pac. R. R. Co., 620 F.3d 896, 899
(8th Cir. 2010). Although the negligence of the defendant “need not be the sole
cause or the whole cause” of the plaintiffs’ injuries, FELA plaintiffs still must
demonstrate some causal connection between a defendant’s negligence and their
injuries. Claar v. Burlington, supra. Where an injury has no obvious origin, “expert
testimony is necessary to establish even that small quantum of causation required
by FELA.” Brooks, supra, citing Claar v. Burlington, supra.

        Because Steggall’s back pain does not have an obvious cause, expert
testimony is required to establish that it was caused by or related to the fall on
January 4, 2015. Steggall has offered no expert testimony that establishes, with a
reasonable degree of medical certainty or probability, that his pain is related to that
fall.

        Upon reviewing Steggall’s medical records, Sabin concluded that Steggall’s
back pain “would likely not be from the subject accident fall issue” on January 4,
2015. Steggall’s treating physicians, namely Turner and Wilroy, did not have
opinions as to whether Steggall’s back pain is related to the January 4, 2015 fall,
and Freidlein stated no opinion as to the back pain, as he treated Steggall for only
a hip fracture. Additionally, Haque could not say, to reasonable degree of medical
probability that Steggall’s back pain was caused by the fall. Because Steggall has
no evidence of causation linking the alleged lower back injury and pain to the fall,
BNSF is entitled to partial summary judgment on Steggall’s claims related to the
alleged back injury or back pain.



                                          15
Accordingly,

IT IS ORDERED:

      1)       BNSF’s Motion for Leave to Supplement Defendant's Brief,
      (Filing No. 71), is granted, and its brief and referenced exhibits were
      considered herein.

      2)       BNSF’s motion to exclude Brian Hansen’s expert testimony
      (Filing No. 52) is granted.

      3)       BNSF’s motion for summary judgment (Filing No. 55) is granted
      in part and denied in part, as set forth above.



Dated this 4th day of April, 2019.


                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge




                                     16
